DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  
Particularly, PI 0105980-0 and PI 0105887-4 in [0004], PI 0408346-6 in [0008], and "Gray Iron - A Unique Engineering Material" (D.E. Krause; Iron Casting Research Institute, 1969) referenced in [0012] of the specification as filed has neither had a copy provided by Applicant nor is listed on the IDSs provided by Applicant.

Specification
The disclosure is objected to because of the following informalities:
It is suggested to amend "with chemical" to "with a chemical" in line 1 of [0001]
Appropriate correction is required.

Claim Objections
Claims 1-7 are objected to because of the following informalities:
It is suggested to amend "Gray" to "A gray" in line 1 of claim 1
It is suggested to amend "Iron alloy," to "A gray cast iron alloy" in line 1 of claims 2-6
It is suggested to amend "molybdenum" to "molybdenum," in line 3 of claim 2
It is suggested to amend "Internal" to "An internal" in line 1 of claim 7
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the chromium content" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the copper content" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the tin content" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
6 recites the limitation "the molybdenum content" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,083,685.
US '685 discloses a gray cast iron member that consists essentially of 2.2-2.8 weight % C, 2.3-3.5 weight % Si, 0.2-0.8 weight % Mn, up to 0.1 weight % P, up to 0.15 weight % S, 0.6-1.4 weight % Cu, up to 0.5% Mo, up to 0.3 weight % Cr, and the balance substantially Fe, Si/C being 0.95 or more, (Si/C)/Cu being up to 1.5; preferably, the inventive gray cast iron member further includes at least one of Ni, Sn, V, Sb and N each in an amount of up to 0.3 weight % (col. 1, lines 26-45.  This gray cast iron alloy substantially overlaps with the instantly disclosed gray cast iron alloy; see the comparative table below (all values in wt%).
Element
Claims 1-6
US '685
Overlap
Sb
0.05-0.12
<0.3
0.05-0.12
N
0.008-0.013
<0.3
0.008-0.013
Cr
0.05-0.25
<0.3
0.05-0.25
Cu
0.01-0.95
0.6-1.4
0.6-0.95
Sn
0.01-0.12
<0.3
0.01-0.12
Mo
0.03-0.30
<0.5
0.03-0.30


As set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Thus, a prima facie case of obviousness exists against claims 1-6.

7 is rejected under 35 U.S.C. 103 as being unpatentable over US 7,083,685 as applied to claims 1-6 above, and further in view of Ankamma in "Effect of Bismuth in Trace Level on the Properties of Gray Cast Iron" (2013).
	US '685 is silent as to their gray cast iron alloy being used to make an internal combustion engine head.
	However, Ankamma teaches that "[o]utstanding castability, good combination of mechanical and physical properties, low cost and simplicity in production made gray cast iron as an excellent founding material for many engineering components such as cylinder block, cylinder head, oil cooler cover, brake drum etc." (p. 1, left column, 1st sentence).  Thus, Ankamma teaches that gray cast iron is used to manufacture internal combustion engine cylinder heads.
	US '685 and Ankamma are in the same field of endeavor as they are both drawn to gray cast irons and making objects from gray cast irons.
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to use the gray cast iron of US '685 to manufacture a cylinder head (i.e., an internal combustion engine head) as taught by Ankamma due to gray cast iron's combination of mechanical and physical properties, low cost, and simplicity in production.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The Examiner can normally be reached on 0800-1600 M-F.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1732

/C.D.M./Examiner, Art Unit 1732   
                                                                                                                                                                                                     
/Patricia L. Hailey/Primary Examiner, Art Unit 1732